              Case 1:11-cr-00026-LJO Document 655 Filed 05/20/20 Page 1 of 2


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KIRK E. SHERRIFF
     HENRY Z. CARBAJAL III
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6   Attorneys for Plaintiff
     United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                             CASE NO. 1:11-CR-0026 NONE

11                                Plaintiff,               STIPULATION RE BRIEFING ON
                                                           COMPASSIONATE RELEASE MOTION
12                          v.
                                                           Courtroom: Five
13   CARLYLE LEE COLE,                                     (Hon. Dale A. Drozd)

14                                Defendant.

15

16
            Plaintiff the United States of America and defendant CARLYLE LEE COLE, by and through his
17
     respective counsel of record, jointly stipulate as follows regarding the remaining proposed briefing on
18
     defendant Cole’s motion for compassionate release (Dkt. No. 650):
19
                1. Defendant shall file any supplement or amended motion for compassionate release on or
20
                    before May 29, 2020;
21
                2. The United States shall file any opposition to defendant Cole’s motion on or before June 8,
22
                    2020;
23
                3. Defendant Cole shall file any reply to the United States’ opposition on or before June 18,
24
                    2020;
25
            IT IS SO STIPULATED.
26

27

28

                                                           1
30
              Case 1:11-cr-00026-LJO Document 655 Filed 05/20/20 Page 2 of 2


 1   Dated: May 18, 2020

 2                                                     Respectfully Submitted,

 3                                                     MCGREGOR W. SCOTT
                                                       United States Attorney
 4

 5   /s/Barbara O’NeIll                                /s/Henry Z. Carbajal III
     BARBARA O’NEILL                                   KIRK E. SHERRIFF
 6   Attorney for defendant Carlyle Lee Cole           HENRY Z. CARBAJAL III
                                                       Assistant United States Attorneys
 7

 8

 9
                                                   ORDER
10

11
            Good cause appearing, the stipulation is ADOPTED.
12

13
     IT IS SO ORDERED.
14

15      Dated:     May 19, 2020
                                                    UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
30
